Citation Nr: 1130303	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-29 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for calluses, to include corns, right foot.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.  

4.  Entitlement to a rating in excess of 10 percent for calluses, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1983 to January 1987 and November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A March 2005 rating decision, in pertinent part, denied service connection for PTSD.  A July 2005 rating decision denied service connection for calluses, right foot.  A June 2006 rating decision denied a rating in excess of 10 percent for calluses, left foot.  A December 2006 rating decision denied service connection for back injury/problem.   

The Veteran's claim of entitlement to service connection for PTSD has been re-characterized as one of service connection for an acquired psychotic disability, to include anxiety and PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claim of service connection for a back injury/problem has been re-characterized to comport to the August 2007 statement of the case (SOC) and VA Form 9 substantive appeal, both of which characterized the issue as one of service connection for degenerative disc disease (DDD) of the thoracolumbar spine.  See 38 C.F.R. § 20.200.  The Veteran's claim of service connection for calluses of the right foot has been re-characterized to better comport to the medical evidence of record. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in February 2011.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a thoracolumbar spine disability and an acquired psychiatric disability, to include PTSD and anxiety; and a rating in excess of 10 percent for calluses, left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the Veteran's current calluses, to include corns, right foot, and service.


CONCLUSION OF LAW

The criteria for service connection for calluses, to include corns, right foot, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for calluses, to include corns, right foot, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

Analysis

The Veteran seeks service connection for calluses, to include corns, right foot.  At the February 2011 Board hearing, the Veteran testified that during service he had to wear boots in different terrain and he developed calluses on both feet, but when he received treatment they only put down that he had a corn on his right fifth toe and not that he also had calluses.  The Veteran testified further that after leaving service he did not really go to a doctor for his calluses because he could not afford it and did not go to VA for his foot condition until 2003.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent evidence of record indicates that the Veteran currently has calluses of the right foot.  A VA examination was conducted in January 2005.  Following a review of the Veteran's claim file and physical examination, the Veteran was given a diagnosis of calluses of the bilateral feet.  

The Veteran's April 1991 separation examination notes that clinical evaluation revealed that he had painful calluses of the left foot, and May 1991 service treatment records (STR) notes that the Veteran had a callus on his left foot and corns on his right fifth toe.  The Veteran testified that he had calluses on his right foot during service and during his January 2005 VA examination he reported that he developed calluses on the plantar surfaces of both feet in-service and that he has had them since service.  

The Veteran is competent to report symptoms such as a callus, corn, or dry and hardened skin as this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board finds the Veteran's statements to be credible regarding his calluses and/or corns during service, and his STRs clearly show that that he had corns of his right foot during service.

The determinative issue is therefore whether the Veteran's current calluses, right foot, are related to his in-service corns and calluses.

The January 2005 VA examiner did not offer an opinion as to the etiology of the Veteran's calluses of either foot.  Nor has the RO obtained any such opinion.  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).

As noted above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current callus symptomatology.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, it is acknowledged that the Veteran had corns and/or calluses of his right foot during service.  The Veteran testified that he has had calluses of his right foot since service.  An April 2005 private podiatric treatment record notes that the Veteran reported foot pain and that he has had painful lesions of his right foot for 22 years.  The Veteran is competent to report these symptoms.  Given his in-service treatment for corns of the right foot and the fact that he has consistently reported that he has had calluses of the right foot since service in post service treatment records and at his February 20011 Board hearing, the Board finds them to be credible.   

Thus, the competent and credible lay evidence of record shows that the Veteran currently has calluses, right foot, which began during service and continued following service.  There is no medical evidence of record indicating that the Veteran's current calluses, right foot, are not related to service, and at the very least, the evidence is in equipoise and any doubt must be resolved in the Veteran's favor.  Accordingly, service connection for calluses, to include corns, right foot is warranted.


ORDER

Entitlement to service connection for calluses, to include corns, right foot is granted.


REMAND

The Veteran seeks entitlement to service connection for a thoracolumbar spine disability and an acquired psychiatric disability, to include PTSD and anxiety, and a rating in excess of 10 percent for calluses, left foot.  

A.  Service Connection for Thoracolumbar Spine Disability

At his February 2011 hearing, the Veteran testified that he injured his back in 1985 while he was lifting a generator and that he lacked sufficient money to see a doctor for his back following service, but began going to VA for it in 2003.  

The evidence indicates that the Veteran has a current disability of his thoracolumbar spine.  August 2007 VA treatment records indicate that the Veteran was given an assessment of lumbago and rule out degenerative joint disease (DJD).  Likewise, an April 2011 VA treatment record notes that the Veteran reported low back pain.  

STRs dated in April 1985 note that the Veteran complained of back pain for two days and was given an assessment of muscle strain, and STRs dated in June 1985 note that the Veteran complained of low back pain off and on for one year and was given an assessment of strain.  

Additionally, the Veteran claims that he has experienced back pain since service.  The Veteran is competent to state whether he experienced back pain or aches during and following service.  Given that the Veteran currently may have a thoracolumbar spine disability and has symptoms thereof, received treatment for his back during service, and experienced back pain after service, a VA examination and opinion should be provided regarding the nature and etiology of her claimed thoracolumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4).

B  Service Connection for an Acquired Psychiatric Disability

The Veteran testified at his February 2011 Board hearing that he began having symptoms of PTSD such as anxiety, lack of concentration, and breathing and sweating problems shortly after he returned from Desert Storm.  He testified further that while deployed overseas during Desert Storm, he had to run back to his barracks because of a SCUD missile alert and that the overall hostile environment there made him fear for his life.  

A December 2004 VA treatment record notes that a diagnosis of PTSD was given, and an April 2011 VA treatment record notes diagnoses of depressive disorder and history of being treated for PTSD were given.  Thus, the competent evidence indicates that the Veteran currently has an acquired psychiatric disability.  

A January 2005 VA examination report notes that the Veteran was given an assessment of generalized anxiety disorder, and the examiner noted that the described symptoms correspond more to anxiety disorder than PTSD because the Veteran was never in a combat situation and he did not experience greater than ordinary threats to his life.  The examiner also opined that the Veteran's current anxiety disorder is not caused by PTSD.  

During the pendency of the Veteran's claim, VA revised the rules which address service connection for PTSD.  That revision applies to all claims pending before VA on or after the rule's effective date.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).

Given, that the January 2005 VA examiner premised his opinion that the Veteran did not have PTSD, at least in part, on the fact that he did not serve in combat renders this examination inadequate in light of the recently revised regulations governing PTSD.  Additionally, the examiner did not provide an opinion as to any of the Veteran's other psychiatric disorders was related to service.  Thus, a new VA psychiatric examination and opinion should be provided regarding the nature and etiology of his claimed acquired psychiatric disability.  See 38 C.F.R. § 3.159 (c).

C.  Increased Rating for Calluses, Left Foot

The Veteran testified at his February 2011 Board hearing that he is being treated for calluses of his left foot at a podiatric clinic and that he uses molded foot pads and creams.  He also testified that the has to stand all day at work and his calluses get so big and thick they burn.  

The Veteran's last VA examination assessing the severity of his calluses, left foot, was conducted in June 2006, which is currently over five years ago.  Because, as indicated by the Veteran's February 2011 testimony and the numerous VA treatment records for calluses of the bilateral feet dated in 2007 and 2008, his left foot calluses disability may have worsened since his last VA examination, a new VA medical examination is necessary to assess the current severity of the Veteran's disability, before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter containing 38 C.F.R. § 3.159(b) notice, as well as the newly revised provisions of 38 C.F.R. § 3.304(f)(3).

2.  The Veteran should next be afforded a VA medical examination to address the etiology of the claimed thoracolumbar spine disorder and the symptoms and severity of the left foot calluses.  The examiner must review the claims file in conjunction with the examination and should note the Veteran's subjective complaints and relevant medical history.

As to the thoracolumbar spine, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disability is etiologically related to service.

As to the left foot calluses, the examiner should address all current symptoms and functional limitations resulting from the calluses.  Any subjective complaints or objective demonstration of pain should be noted as well.

A detailed rationale for all medical opinions must be provided.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD.  All necessary testing should be conducted.  The examiner must review the claims file in conjunction with the examination and should note the Veteran's subjective complaints and relevant medical history.

The examiner should specifically comment on whether the Veteran has a diagnosis of PTSD and whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's PTSD relates to a claimed stressor concerning hostile military or terrorist activity.

As to any and all other acquired psychiatric disabilities identified, the examiner is to provide an opinion as to whether it is at least as likely as not related to service, including service during the Persian Gulf War.  

A detailed rationale for all medical opinions must be provided.


4.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


